Citation Nr: 0919860	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chloracne or other 
acneform disease consistent with chloracne, to include as due 
to herbicide exposure.

2. Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected esophageal spasms 
or service-connected gastroesophageal reflux disease (GERD).

3. Entitlement to an effective date prior to March 6, 2006 
for the grant of service connection for a cervical spine 
disability.

4. Entitlement to an effective date prior to March 6, 2006 
for the grant of service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1964 to February 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2006 and April 2007 rating decisions of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 2009, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.

The Veteran had also initiated appeals of the RO's denials of 
service connection for diabetes, GERD, and the initial rating 
assigned for esophageal spasms.  A May 2008 rating decision 
granted service connection for diabetes and GERD and an 
increased 30 percent rating for esophageal spasms.  In a May 
2008 statement, the Veteran indicated that the May 2008 
action satisfied his appeal of these issues.  Hence, those 
matters are not before the Board.  

The matter of service connection for sleep apnea is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era.

2. Chloracne or an acneform disease consistent with chloracne 
did not manifest to a degree of 10 percent within one year 
from when the Veteran was last exposed to herbicides; any 
current diagnosis of an acneform disease that may be 
consistent with chloracne is not shown to be related to an 
event or injury in service, to include as due to exposure to 
herbicides therein.

3. On April 10, 1990, and no earlier, the Veteran first filed 
claims of service connection for cervical and lumbar spine 
disabilities.

4. An unappealed June 1992 Board decision denied claims of 
service connection for cervical and lumbar spine 
disabilities.

5. An unappealed May 2002 rating decision reopened and denied 
on the merits a claim of service connection for a cervical 
spine disability.

6. A September 2006 rating decision granted service 
connection for cervical and lumbar spine disabilities, and 
assigned an effective date of March 6, 2006 for the award of 
service connection for both disabilities.

7. The RO's September 2006 rating decision was partially 
based on a service department record that was in existence, 
but had not been associated with the claims file when VA 
previously denied service connection for cervical and lumbar 
spine disabilities.


CONCLUSIONS OF LAW

1. Service connection for chloracne or other acneform disease 
consistent with chloracne is not warranted.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.313 (2008).

2. An effective date of April 10, 1990 (but no earlier) is 
warranted for the awards of service connection for cervical 
and lumbar spine disabilities.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For the effective date issues on appeal, since the September 
2006 rating decision that is on appeal granted service 
connection for cervical and lumbar spine disabilities and 
assigned effective dates for the awards, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A May 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of effective dates of 
awards and readjudicated the matters after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, an April 2006 letter 
also provided him with general disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

Regarding the claim of service connection for chloracne, the 
Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman, 19 Vet. App. at 488, this letter also 
informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency that may have occurred earlier in the 
process.  

All evidence relevant to the Veteran's claims has been 
secured.  The Board has also considered whether a VA 
examination for chloracne is necessary.  As there is no 
evidence that a current diagnosis of acne may be associated 
with his military service, to include based on herbicide 
exposure therein, securing an opinion as to a possible 
relationship between the claimed disability and the Veteran's 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet App 79 (2006).  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims. 




B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for Chloracne

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a Veteran has a disease, including chloracne or other 
acneform disease consistent with chloracne, associated with 
herbicide exposure, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no evidence of such disease 
during the period of such service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  For 
chloracne or other acneform disease consistent with chloracne 
the disease shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.307(a)(6)(2).  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service treatment records (STRs) show the Veteran was treated 
for contact dermatitis all over his body in October 1964 
prior to his service in Vietnam.  He was treated with 
medication and did not receive further treatment for the 
condition.  A November 1967 Physical Evaluation Board 
examination report notes the Veteran reported having tinea 
cruris while he was in Vietnam, but no recurrence of it 
afterwards.  

On September 1968 VA examination, the Veteran's skin was 
noted to be normal.  

A May 2006 VA treatment record shows the Veteran complained 
of having blisters around his mouth for the past five years.  

A September 2006 VA treatment record shows the Veteran 
complained of having acne and folliculitis for years with 
weekly eruptions primarily around his lips, chin, along his 
cheeks by his ear, and occasionally along his hairline.  The 
eruptions were painful until they developed a head.  He 
reported being concerned about it being chloracne.  Physical 
examination revealed three pustules around his lips and some 
scarring from prior lesions.  The assessment was mild to 
moderate acne and tetracycline was prescribed.  

An October 2006 VA dermatology consultation report shows the 
Veteran reported a history of inflamed pustules on his lower 
face for the last few months; he brought photos showing a 
breakout.  The dermatologist noted he did not have any 
lesions on his face on examination, but had multiple pink 
pustules on his lower face.  The assessment was folliculitis 
on the face and treatment with benzoyl peroxide was 
prescribed.  

At the January 2009 hearing, the Veteran reported that he 
constantly had rash-like symptoms around his upper lip and 
mouth.  He reported that the VA medical provider who treated 
him just looked at his face and stated that he did not have 
chloracne.  He had a breakout about every two to three months 
which lasted three to four days; he had been unable to track 
any particular activity or circumstances that aggravated the 
condition.  VA had given him a salve to apply to his face 
when he broke out.  He was not currently receiving treatment 
for the condition.  

As it has been established that the Veteran was in Vietnam 
during service, it is presumed that he was exposed to 
herbicides.  However, the evidence does not show that he had 
a diagnosis of chloracne or other acneform disease consistent 
with chloracne that became manifest to a degree of 10 percent 
within a year after the last date on which he was exposed to 
herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.307(a)(6)(2).  The only skin conditions noted during 
service or within a year from when he was last exposed to 
herbicides were contact dermatitis and tinea cruris.  Contact 
dermatitis was noted in October 1964, prior to when the 
Veteran went to Vietnam; hence, it could not be shown to be 
related to later herbicide exposure, even if it were an 
acneform disease consistent with chloracne.  

Additionally, the notation that he had tinea cruris while he 
was in Vietnam also does not show that he had chloracne or 
other consistent acneform disease to a degree of 10 percent.  
Tinea cruris is a dermatophytosis (a fungal infection 
commonly called ringworm) in the groin or perineal area.  It 
is characterized by circumscribed pruritic lesions with 
raised erythematous margins and thin, dry scaling.  DORLAND'S 
ILLUSTRATED MED. DICTIONARY 498, 1913-14 (30th ed. 2003).  
Chloracne is an acneform eruption caused by exposure to 
chlorine compounds.  Id. at 348.  An acneform disease is an 
inflammatory disease of the pilosebaceous unit.  Id. at 18.  
This citation is provided purely for definitional purposes to 
aid in the Board's discussion.  Cf. Kirwin v. Brown 
8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 
(1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  Hence, 
these medical definitions show that tinea cruris is not 
consistent with chloracne as it is caused by a fungus.  As 
there is no evidence the Veteran had chloracne or other 
acneform disease consistent with chloracne within one year of 
when the Veteran was last in Vietnam, he is not entitled to 
service connection for chloracne on a presumptive basis as 
related to herbicide exposure. 

The Veteran may still establish service connection for the 
disability by competent and probative evidence showing that 
he has chloracne or another consistent acneform disease that 
is somehow related to service (including to Agent Orange 
exposure therein).  See Combee, 34 F.3d at 1042.  

While the evidence shows current diagnoses of acne and 
folliculitis, there has been no diagnosis of chloracne and 
there is no evidence that the current diagnoses are an 
acneform disease of the type consistent with chloracne.  No 
medical evidence reflects findings of chloracne of any form, 
and the Veteran's testimony concurs that there is no 
diagnosis of such disorder.  As noted, there is no evidence 
the Veteran had chloracne or other consistent acneform 
disease during service.  The Veteran was treated once in 
October 1964 for contact dermatitis; hence, it appears the 
condition resolved and was acute.  Contact dermatitis is an 
inflammation of the skin caused by materials or substances 
coming in contact with the skin that may be either allergic 
or nonallergic in origin.  DORLAND'S ILLUSTRATED MED. DICTIONARY 
496 (30th ed. 2003).  This definition is in contrast to the 
definition noted above for chloracne and acneform diseases.  
As noted above, tinea cruris noted during service is a fungal 
infection that is distinctly different from the inflammatory 
condition of chloracne or other acneform disease consistent 
with chloracne.  There is no evidence or indication in the 
record that the single instances of contact dermatitis and 
tinea cruris during service are related to the Veteran's 
current skin condition diagnoses.  

The Veteran has not submitted any evidence indicating that 
his current skin condition diagnoses may be associated with 
his service, including any competent evidence that exposure 
to herbicides could lead to an acneform disease consistent 
with chloracne many years after the herbicide exposure has 
ended.  Notably, the Veteran was discharged from service in 
1968; based on his statements and testimony, the first 
indication he had an acneform condition was in 2001, about 
thirty years after his discharge.  A lengthy period of time 
between service and the first postservice clinical notation 
of complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  

The appellant's statements regarding the medical etiology of 
his skin disorder are not competent (medical) evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  The question is a complex medical question 
not capable of resolution by lay observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Hence, a preponderance of the evidence is against his claim 
of service connection for chloracne or other acneform disease 
consistent with chloracne, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.

Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A June 1992 Board decision denied the Veteran's claims of 
service connection for cervical and lumbar spine 
disabilities.  Evidence of record at the time showed the 
Veteran was involved in a mine explosion in May 1966 which 
resulted in the loss of his right eye.  The Veteran alleged 
that he was also involved in an earlier mine explosion that 
caused his truck to flip over; he stated he injured his 
cervical and lumbar spine during that mine explosion.  
November 1986 to March 1990 private treatment records from 
Dr. E. L. provide diagnoses of low back muscle strain and 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  A March 1990 private opinion from Dr. 
E. L. concluded that the "injury from which [the Veteran] 
now suffers was incurred initially at the time he was ejected 
from his vehicle after the bomb exploded."  The Board's 
decision was essentially based on a finding that the 
Veteran's account of injuring his low back and neck in a 
separate mine explosion were not credible.  

A subsequent May 2002 rating decision reopened the Veteran's 
claim of service connection for a cervical spine disability, 
but denied service connection based on a finding that the 
evidence did not show the Veteran injured his neck during 
service and a conclusion that the Veteran's accounts of his 
injury were not credible.  

On March 6, 2006 the Veteran filed a claim to reopen his 
claims of service connection for cervical and lumbar spine 
disabilities.

In April 2006, an additional service department record was 
associated with the Veteran's claims file.  This record was a 
morning report showing that in April 1966 the Veteran's 
squadron hit a land mine.  This morning report specifically 
shows the Veteran was involved in this incident and that he 
was returned to duty shortly after its occurrence.  

A September 2006 granted claims of service connection for 
cervical degenerative disc disease and lumbar strain 
effective from March 6, 2006, the date of the Veteran's claim 
to reopen.  The rating decision, in part, noted that even 
though treatment wasn't shown for a low back or neck injury, 
because of the Veteran's combat status and combat events the 
injuries were being conceded.  

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, an award made based on all or in part on such 
records is effective on the date entitlement arose or the 
date VA received the previously denied claim, whichever is 
later.  38 C.F.R. § 3.156(c), (c)(3).  Such records include 
service records related to a claimed in-service event, injury 
or disease, regardless of whether such records mention the 
Veteran by name.  Id. § 3.156(c)(1)(i).

The Board finds that the criteria for an earlier effective 
date have been established. The Veteran first filed a claim 
of service connection for cervical and lumbar spine 
disabilities on April 10, 1990.  The Veteran's claims were 
denied in an unappealed and final Board decision dated in 
June 1992.  A later May 2002 rating decision reopened and 
denied on the merits the Veteran's claim of service 
connection for a cervical spine disability.  Subsequent to 
these decisions, an additional service department record was 
associated with the claims file which contained evidence that 
the Veteran was involved in a mine accident separate from the 
one during which he injured his eye.  While this record did 
not specifically show that he received treatment for neck and 
back injuries incurred during that injury, it provided 
support for his previous reports of being involved in two 
mine related accidents.  There is no basis to find that this 
morning report did not exist when VA first decided the claim.  
In addition, in September 2006 the RO granted the claims, in 
part, based on this evidence.  While the RO did not 
specifically cite this document, it determined that the 
record was sufficient to show that the Veteran likely injured 
his back and neck as a result of an injury incurred during 
combat.  

Under 38 C.F.R. § 3.156(c), the correct effective date in 
this situation is the date entitlement arose or the date VA 
received the previously denied claim, whichever is later.  In 
this case, it appears that the Veteran was diagnosed with 
both cervical spine degenerative disc disease and lumbar 
strain as early as July 1989 and the March 1990 letter from 
Dr. E. L. indicates that the disabilities may have been 
related to an in service combat injury.  Therefore, as the 
date of the Veteran's claim is later than when entitlement 
arose, the correct effective date is the date VA received the 
Veteran's initial claim for cervical spine and lumbar spine 
disabilities, i.e., April 10, 1990.  Accordingly, the Board 
finds that the criteria for an effective date of April 10, 
1990 have been established for the grant of service 
connection for cervical spine and lumbar spine disabilities.  
To this extent, the claims are granted.

An effective date prior to April 10, 1990 for the grant of 
service connection for cervical and lumbar spine disabilities 
is not warranted.  There is nothing in the claims file 
received prior to April 10, 1990 that may be construed as a 
formal or informal claim seeking service connection for these 
disabilities.  Neither the Veteran nor his representative has 
alleged that he submitted earlier claims.  Accordingly, there 
is no legal basis for an effective date prior to April 10, 
1990 for the grant of service connection for lumbar and 
cervical spine disabilities.



ORDER

Service connection for chloracne or other acneform disease 
consistent with chloracne is denied.

An effective date of April 10, 1990 (but no earlier) for the 
grant of service connection for cervical and lumbar spine 
disabilities is granted, subject to the regulations governing 
the payment of monetary awards.


REMAND

The Veteran has alleged that sleep apnea is secondary to his 
service-connected conditions of GERD and esophageal spasms.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (effective prior to October 10, 2006).  
Establishing service connection on a secondary basis requires 
(1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

An April 2007 rating decision granted service connection for 
esophageal spasms, while a May 2008 rating decision granted 
service connection for GERD.  VA treatment records show a 
diagnosis of sleep apnea.  In June 2008 the Veteran submitted 
an internet article from Penn Today indicating a potential 
relationship between sleep apnea and GERD.  The Veteran has 
not been afforded a VA examination to assess the etiology of 
his sleep apnea.  As the evidence of record indicates there 
may be a relationship between sleep apnea and the Veteran's 
service-connected gastrointestinal disabilities, a VA 
examination to obtain a medical opinion should be scheduled.  
38 C.F.R. § 3.159(c)(4).  

It is also notable that the RO has only adjudicated the issue 
of service connection for sleep apnea on a direct basis and 
has not addressed the Veteran's contentions regarding 
secondary service connection.  It also does not appear the RO 
has reviewed the Penn Today article submitted by the Veteran.  
This evidence is pertinent to the issue of secondary service 
connection for sleep apnea, has not been considered by the 
RO, and the appellant has not waived initial Agency of 
Original Jurisdiction (AOJ) consideration of this evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

October and November 2006 VCAA notification letters 
substantially complied with VCAA notice requirements and told 
the Veteran the evidence he needed to submit to substantiate 
a service connection claim; however, they did not 
specifically inform him of the requirements for proving a 
claim of secondary service connection for sleep apnea, since 
the conditions the Veteran is alleging sleep apnea is 
secondary to were not service-connected when VCAA notice was 
sent.  Hence, the Veteran should be given this notice on 
remand.

Accordingly, the case is REMANDED for the following:

1.	Send the Veteran a letter providing him 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and 
specifically advising him of the evidence 
required to support a claim of secondary 
service connection for sleep apnea.

2.	Then, arrange for the Veteran to be 
afforded a VA examination by an 
appropriate specialist to determine 
whether sleep apnea is related to his 
service-connected GERD and/ or esophageal 
spasms.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.

The examiner is asked to provide opinions 
on the following questions:

Is it at least as likely as not (a 50% or 
greater probability) that sleep apnea was 
either (i) caused or (ii) aggravated by 
(increased in severity due to) his 
service-connected GERD and/ or esophageal 
spasms.  

3.	Re-adjudicate the claim (including 
consideration on a secondary service 
connection basis).  If it remains denied, 
issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


